Exhibit 10.1
SEVERANCE BENEFIT AGREEMENT
          THIS SEVERANCE BENEFIT AGREEMENT (this “Agreement”) is made and
entered into effective as of August 11, 2011 (the “Effective Date”), by and
between Exterran Holdings, Inc., a Delaware corporation (the “Company”) and
_______________ (the “Employee”).
W I T N E S S E T H:
          WHEREAS, the Employee is employed as the _______________ of [the
Company] [_______________, an affiliate of the Company]; and
          WHEREAS, the Company and the Employee mutually desire to arrange for
the Employee’s separation from employment with the Company and all Company
affiliates in certain circumstances;
          NOW, THEREFORE, in consideration of the premises, the terms and
provisions set forth herein, the mutual benefits to be gained by the performance
thereof and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
     1. Term. This Agreement shall begin on the Effective Date and shall
continue until August 15, 2013 plus, in the event of the Employee’s Qualifying
Termination of Employment for Good Reason, any additional time period
necessitated by the Company’s right to cure as set forth in the definition of
Good Reason (the “Term”). This Agreement shall automatically terminate as of the
last day of the Term or, if earlier, the date of the Employee’s termination of
employment with the Company and all of its affiliates (“Termination Date”).
Termination of this Agreement shall not alter or impair any rights of the
Employee arising under this Agreement on or prior to such termination.
     2. Qualifying Termination of Employment. If the Employee incurs a
Qualifying Termination of Employment during the Term, the Employee shall be
entitled to the benefits provided in Section 3 hereof, subject to the terms and
conditions of this Agreement. If the Employee’s employment terminates for any
reason other than for a Qualifying Termination of Employment during the Term,
then the Employee shall not be entitled to any benefits under this Agreement.
     For purposes of this Agreement:
     (a) A “Qualifying Termination of Employment” shall mean a termination of
the Employee’s employment with the Company (and all of its affiliates) during
the Term either (i) by the Company other than for Cause or (ii) by the Employee
for a Good Reason. The Employee’s death or Disability during the Term shall not
constitute a Qualifying Termination of Employment.
     (b) “Cause” shall mean the Company’s termination of the Employee’s
employment due to one of the following reasons:

 



--------------------------------------------------------------------------------



 



  (i)   the commission by the Employee of an act of fraud, embezzlement or
willful breach of a fiduciary duty to the Company or an affiliate (including the
unauthorized disclosure of confidential or proprietary material information of
the Company or an affiliate);     (ii)   a conviction of the Employee (or a plea
of nolo contendere in lieu thereof) for a felony or a crime involving fraud,
dishonesty or moral turpitude;     (iii)   willful failure of the Employee to
follow the written directions of the Board of Directors of the Company (the
“Board”);     (iv)   willful failure of the Employee to render services to the
Company or an affiliate in accordance with the Employee’s employment
arrangement, which failure amounts to a material neglect of the Employee’s
duties to the Company or an affiliate; or     (v)   the Employee’s substantial
dependence, as determined in the sole discretion of the Board, on any drug,
immediate precursor or other substance listed on Schedule IV of the Federal
Comprehensive Drug Abuse Prevention and Control Act of 1970, as amended.

     (c) “Good Reason” shall mean the occurrence of any of the following events
without the Employee’s express written consent:

  (i)   A diminution in the Employee’s title, duties or responsibilities in
effect as of the Effective Date or a permanent change in the Employee’s duties
or responsibilities which are inconsistent with either the type of duties and
responsibilities of the Employee or the Employee’s title as of the Effective
Date, but excluding any such change that is in conjunction with and consistent
with a promotion of the Employee;     (ii)   a reduction in the Employee’s then
current base salary;     (iii)   a reduction in the Employee’s then current
annual target bonus percentage of base salary;     (iv)   a reduction in the
Employee’s employee benefits (without regard to bonus compensation, if any) if
such reduction results in the Employee receiving benefits which are, in the
aggregate, materially less than the benefits received by other comparable
employees of the Company generally;     (v)   the Employee’s being required to
be based at any other office or location of employment more than 50 miles from
the Employee’s primary office or location of employment as of the Effective Date
(other than in the case of repatriation); or     (vi)   willful failure by the
Company to pay any compensation to the Employee when due;

-2-



--------------------------------------------------------------------------------



 



provided, however, that, Good Reason shall not exist with respect to such an
event unless the Employee provides the Company a written notice of termination
that sets forth in reasonable detail the facts and circumstances supporting the
occurrence of such event within 30 days of the date of first occurrence of such
event. If the Employee fails to provide such notice of termination timely, the
Employee shall be deemed to have waived all rights the Employee may have under
this Agreement with respect to such event. The Company shall have 30 business
days from the date of such notice of termination to cure the event. If the
Company cures the event, such notice of termination shall be deemed rescinded.
If the Company fails to cure the event timely, the Employee shall be deemed to
have terminated for Good Reason at the end of such 30-day cure period.
     3. Severance and Other Entitlements. In consideration for the Employee’s
execution of this Agreement, including the provisions in Section 4 of this
Agreement, and subject to the execution of the Waiver and Release attached
hereto as Attachment A (the “Waiver”), without revocation (as described in
Section 3(e) below), the Company and the Employee agree as follows:
     (a) Accrued Obligations. The Company shall pay to the Employee his base
salary earned but unpaid, his earned but unused vacation days and any
unreimbursed business expenses (the “Accrued Obligations”), as of the date of
the Qualifying Termination of Employment (the “Separation Date”), in accordance
with its normal payroll practice, but in no event later than 30 days following
the Separation Date.
     (b) Severance Payment. The Company shall pay the Employee a lump sum amount
equal to the Severance Payment on the 35th day after the Separation Date,
subject to the Waiver requirement described in Section 3(e) below. The
“Severance Payment” shall be the sum of:

  (i)   the sum of (A) the Employee annual rate of base salary (without regard
to bonus compensation) as in effect immediately prior to the Separation Date,
plus (B) the amount of Employee’s annual incentive award opportunity calculated
as a percentage of his annual base salary for the year in which the Separation
Date occurs at the target percent (the “Incentive Opportunity”) (not prorated);
plus

  (ii)   the product of (A) the Employee’s Incentive Opportunity for the year in
which the Separation Date occurs, prorated to the Separation Date, multiplied by
the greater of (B)(i) 50% or (ii) the actual performance percentage achieved as
of the Separation Date under the Company’s annual short term incentive plan then
in effect (as determined by the Company).

     (c) Equity. The Employee’s outstanding restricted stock, restricted stock
units and 2010 performance shares granted under the Amended and Restated
Exterran Holdings, Inc. 2007 Stock Incentive Plan (“2007 SIP”) and, subject to
the consent of the Compensation Committee of the Board of Directors of Exterran
GP LLC, outstanding phantom units granted under the Exterran Partners, L.P.
Long-Term Incentive Plan that would have vested during the twelve (12)-month
period beginning immediately following

-3-



--------------------------------------------------------------------------------



 



the Separation Date and ending on the first (1st) anniversary of the Separation
Date will be fully vested as of the Separation Date and paid or delivered in
accordance with the terms of the applicable award agreements. With respect to
the Employee’s 2010 performance share award, if any, granted under the 2007 SIP,
if the Separation Date occurs on or prior to March 4, 2012, then the Company
will pay the Employee a lump cash sum payment on the 35th day after the
Separation Date equal to the closing price of a share of Exterran Holdings, Inc.
common stock (“Common Stock”) multiplied by one-half of the number of shares of
Common Stock awarded to the Employee pursuant to the award agreement.
     (d) Medical Benefits. During the period commencing on the Separation Date
and ending on the earlier of (i) the first (1st) anniversary of the Separation
Date or (ii) the date the Employee and his eligible dependents are eligible for
coverage under the medical plan of a subsequent employer of the Employee, the
Employee and his eligible dependents will be eligible to continue to be covered
under the Company’s medical plan and, if eligible, the Medical Expense
Reimbursement Plan (“MERP”) as each is in effect during such period, subject to
the Employee’s timely payment of the plan premiums, at the active employee rates
as in effect from time to time during such period. (For the avoidance of doubt,
if the Employee and his eligible dependents become eligible for coverage under
the medical plan of the Employee’s subsequent employer, then as of the date of
such eligibility the Employee’s coverage under the MERP, if eligible for such
coverage, will cease.) The foregoing notwithstanding, the Company may amend,
modify or terminate either plan, without the consent of the Employee. The
parties further agree that any such action by the Company (including the
termination of the MERP) will not be a breach of this Agreement by the Company
nor will it entitle the Employee to any payment or replacement benefits. The
Employee acknowledges that the portion of the premiums paid by the Company (or
an affiliate of the Company) is taxable income to the Employee and the Company
(or an affiliate) will report such portion of the premiums as imputed income to
the Employee on the applicable IRS tax reporting forms.
     (e) Waiver. The foregoing to the contrary notwithstanding, the Employee’s
entitlement to the payment and benefits described in this Section 3, other than
the Accrued Obligations provided in Section 3(a) and the payments and
entitlements described in Section 3(f) hereof (solely for purposes of this
Section 3(e), the “Excluded Payments”), are subject to, and contingent upon the
Employee’s binding execution, without revocation during the seven-day revocation
period following execution, of the Waiver within 30 days of the Separation Date
(but not before the Separation Date). The parties hereto acknowledge that the
consideration to be provided under this Section 3 includes, in part,
consideration for the Waiver. The Company’s obligation to make any payments
otherwise due under this Section 3, other than the Excluded Payments, shall
cease in the event the Employee fails to execute the Waiver within the time
period set forth herein, and thus the Employee shall not be entitled to any of
the payments and entitlements provided in this Section 3 other than the Excluded
Payments. No payments shall be made until the expiration of the seven-day
revocation period following the Employee’s execution of the Waiver (the “Waiver
Effective Date”). Regardless of whether the Employee executes the Waiver, the
Employee is entitled to elect COBRA coverage under the Company’s group health
plan continuation coverage for himself and

-4-



--------------------------------------------------------------------------------



 



his covered dependents, subject to the Employee’s payment of the full COBRA cost
and without any reimbursement by the Company of any portion of that cost.
     (f) Other Benefits. Nothing herein shall be deemed to affect the Employee’s
rights to any accrued and/or vested benefits as of the Separation Date,
including, without limitation, pursuant to any deferred compensation plan or
program, the Company’s Employee Stock Purchase Plan or the Company’s 401(k)
plan, in accordance with the terms and conditions of the applicable agreements,
plans and programs for such benefits. The parties acknowledge and agree that the
Severance Payment is not eligible compensation for purposes of the Company’s
401(k) plan (and thus is not eligible for a matching contribution thereunder).
     4. Nondisparagement Covenant. The Employee, acting alone or in concert with
others, agrees that from and after the Separation Date he will not publicly
criticize or disparage the Company, or privately criticize or disparage the
Company in a manner intended or reasonably calculated to result in public
embarrassment to, or injury to the reputation of, the Company; provided,
however, that nothing in this Agreement shall apply to or restrict in any way
the communication of information by the Employee to any state or federal law
enforcement or regulatory agency or any legislative or regulatory committee or
require notice to the Company thereof.
     5. Return of Property. On or immediately following the Separation Date, the
Employee shall promptly return all Property (as hereinafter defined) which had
been entrusted or made available to the Employee by the Company; provided that
if such Property is in electronic form the Employee shall be deemed to comply
with this Section 5 if he deletes such Property from his computers. The term
“Property” shall mean all records, files, memoranda, reports, keys, codes,
computer hardware and software, documents, videotapes, written presentations,
brochures, drawings, notes, correspondence, manuals, models, specifications,
computer programs, e-mail, voice mail, electronic databases, maps, drawings,
architectural renditions and all other writings or materials of any type and
other property of any kind or description (whether in electronic or other form)
prepared, used or possessed by the Employee during his employment by the Company
(and any duplicates of any such property) together with any and all information,
ideas, concepts, discoveries, and inventions and the like conceived, made,
developed or acquired at any time by the Employee individually or with others
during his employment which relate to the Company’s business, products or
services.
     6. Post-Separation Date Assistance. Following the Separation Date, the
Employee agrees that he will reasonably and appropriately respond to all
inquiries from the Company relating to any current or future litigation of which
he may have relevant information, and shall make himself reasonably available to
confer with the Company and otherwise provide testimony as the Company may deem
necessary in connection with such litigation, subject in all cases to his other
business and personal commitments. Such assistance shall not exceed 5 days per
year and shall be provided by the Employee without remuneration, but the Company
shall pay or reimburse the Employee for all reasonable expenses actually
incurred or paid by the Employee in complying with this Section 6 upon the
presentation of expense statements or vouchers or such other supporting
information as the Company may reasonably require of the Employee.

-5-



--------------------------------------------------------------------------------



 



     7. Assignment. This Agreement and all of the Company’s rights and
obligations hereunder shall not be assignable by the Company without the
Employee’ prior written consent except as incident to a reorganization, merger
or consolidation, or transfer of all or substantially all of the Company’s
assets. The Employee may not assign this Agreement or any of his rights and
obligations under this Agreement without the prior written consent of the
Company. Subject to the foregoing, this Agreement shall be binding on, and inure
to the benefit of, the Company and the Employee and their respective successors
and assigns.
     8. No Waiver. No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be an estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.
     9. Arbitration. Any dispute, controversy or claim arising out of or
relating to the obligations under this Agreement, shall be settled by final and
binding arbitration in accordance with the American Arbitration Association
Employment Dispute Resolution Rules. The arbitrator shall be selected by mutual
agreement of the parties, if possible. If the parties fail to reach agreement
upon appointment of an arbitrator within 30 days following receipt by one party
of the other party’s notice of desire to arbitrate, the arbitrator shall be
selected from a panel or panels submitted by the American Arbitration
Association (the “AAA”). The selection process shall be that which is set forth
in the AAA Employment Dispute Resolution Rules, except that, if the parties fail
to select an arbitrator from one or more panels, AAA shall not have the power to
make an appointment but shall continue to submit additional panels until an
arbitrator has been selected. Either party may appeal the arbitration award and
judgment thereon and, in actions seeking to vacate an award, the standard of
review to be applied to the arbitrator’s findings of fact and conclusions of law
will be the same as that applied by an appellate court reviewing a decision of a
trial court sitting without a jury. This agreement to arbitrate shall not
preclude the parties from engaging in voluntary, non-binding settlement efforts
including mediation. All fees and expenses of the arbitration, including a
transcript if requested but not including the legal costs and fees incurred by
any party to such arbitration, will be borne by the parties equally. Each party
shall be responsible for its own legal costs and fees.
     10. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

         
 
  To the Company:    
 
       
 
  Exterran Holdings, Inc.    
 
  16666 Northchase Drive    
 
  Houston, TX 77060    
 
  Attention: General Counsel    
 
       
 
  To the Employee:    
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

-6-



--------------------------------------------------------------------------------



 



All such notices shall be conclusively deemed to be received and shall be
effective: (i) if sent by hand delivery or by overnight delivery service, upon
receipt, (ii) if sent by telecopy or facsimile transmission, upon confirmation
of receipt by the sender of such transmission or (iii) if sent by registered or
certified mail, on the fifth (5th) day after the day on which such notice is
mailed.
     11. “At Will” Employment. Nothing in this Agreement modifies the nature of
the employment relationship between the Company and its affiliates and the
Employee which continues to be an “at will” relationship.
     12. Tax Withholding. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes that will be
required pursuant to any law or governmental regulation or ruling.
     13. Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, in whole or part, such invalidity will not affect any
otherwise valid provision, and all other valid provisions will remain in full
force and effect.
     14. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, and all of which
together will constitute one document.
     15. Titles. The titles and headings preceding the text of the paragraphs
and subparagraphs of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.
     16. Governing Law. This Agreement will be construed and enforced in
accordance with the laws of the State of Texas.
     17. Venue. Except as provided in Section 9, any suit, action or other legal
proceeding arising out of this Agreement shall be brought in the United States
District Court for the Southern District of Texas, Houston Division, or, if such
court does not have jurisdiction or will not accept jurisdiction, in any court
of general jurisdiction in Harris County, Texas. Each of the Employee and the
Company consents to the jurisdiction of any such court in any such suit, action,
or proceeding and waives any objection that it may have to the laying of venue
of any such suit, action, or proceeding in any such court.
     18. Section 409A. Payments pursuant to this Agreement are intended to
comply with or be exempt from Section 409A of the Code and accompanying
regulations and other binding guidance promulgated thereunder (“Section 409A”),
and the provisions of this Agreement will be administered, interpreted and
construed accordingly. Whenever payments under this Agreement are to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Section 409A.
          All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (i) any reimbursement shall be for expenses
incurred during the Employee’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or

-7-



--------------------------------------------------------------------------------



 



before the last day of the calendar year following the year in which the expense
is incurred, and (iv) the right to reimbursement is not subject to liquidation
or exchange for another benefit.
          Notwithstanding any provision of this Agreement to the contrary, the
Company and the Employee agree that any benefit or benefits under this Agreement
that the Company determines are subject to the suspension period under
Section 409A(a)(2)(B) of the Code shall not be paid or commence until the first
business day next following the earlier of (i) the date that is six (6) months
and one day following the date of the Employee’s termination of employment,
(ii) the date of the Employee’s death or (iii) such earlier date as complies
with the requirements of Section 409A.
     19. Entire Agreement. Each party acknowledges that this Agreement is the
complete and exclusive statement of the agreement between the parties regarding
the subject matter herein and supersedes any other oral or written agreements
between the parties with respect to the subject matter hereof; provided,
however, that the Change of Control Agreement between the Company and the
Employee dated ______________ (the “Change of Control Agreement”) shall remain
in full force and effect through the Separation Date (and if there is a
Qualifying Termination of Employment under the Change of Control Agreement, then
the Change of Control Agreement shall apply in lieu of this Agreement (and this
Agreement shall be of no further force and effect)). This Agreement may not be
modified or altered except by a written instrument duly executed by both
parties.
[Execution Page Follows]

-8-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement in
multiple counterparts, all of which shall constitute one agreement, effective as
of the Effective Date.

                  EXTERRAN HOLDINGS, INC.    
 
           
 
  By:        
 
     
 
   
 
     
 
   
 
     
 
   
 
     
 
   
 
                EMPLOYEE    
 
           
 
 
 
   

-9-



--------------------------------------------------------------------------------



 



Attachment A
WAIVER AND RELEASE
          In exchange for the consideration offered under the Severance Benefit
Agreement between me and Exterran Holdings, Inc. (the “Company”), dated
effective ____________, 2011 (the “Agreement”), I hereby waive all of my claims
and release the Company, any affiliate, subsidiary or venture of the Company,
including, but not limited to, Exterran Partners, LP and Exterran GP LLC, and
any of their respective officers, directors, employees, partners, investors,
counsel or agents, their benefit plans and the fiduciaries and agents of said
plans (collectively referred to as the “Corporate Group”) from any and all
claims, demands, actions, liabilities and damages.
          I understand that signing this Waiver and Release is an important
legal act. I acknowledge that the Company has advised me in writing to consult
an attorney before signing this Waiver and Release. I understand that I have at
least 21 calendar days to consider whether to sign and return this Waiver and
Release to the Company by first-class mail or by hand delivery in order for it
to be effective.
          In exchange for the consideration offered to me by the Agreement,
which I acknowledge provides consideration to which I would not otherwise be
entitled, I agree not to sue or file any charges of discrimination, or any other
action or proceeding with any local, state and/or federal agency or court
regarding or relating in any way to the Company with respect to the claims
released by me herein, and I knowingly and voluntarily waive all claims and
release the Corporate Group from any and all claims, demands, actions,
liabilities, and damages, whether known or unknown, arising out of or relating
in any way to the Corporate Group, except with respect to rights under the
Agreement, rights under employee benefit plans or programs other than those
specifically addressed in the Agreement, and such rights or claims as may arise
after the date this Waiver and Release is executed. This Waiver and Release
includes, but is not limited to, claims and causes of action under: Title VII of
the Civil Rights Act of 1964, as amended; the Age Discrimination in Employment
Act of 1967, as amended, including the Older Workers Benefit Protection Act of
1990; the Civil Rights Act of 1866, as amended; the Civil Rights Act of 1991;
the Americans with Disabilities Act of 1990; the Energy Reorganization Act, as
amended, 42 U.S.C. § 5851; the Workers Adjustment and Retraining Notification
Act of 1988; the Pregnancy Discrimination Act of 1978; the Employee Retirement
Income Security Act of 1974, as amended; the Family and Medical Leave Act of
1993; the Fair Labor Standards Act; the Occupational Safety and Health Act;
claims in connection with workers’ compensation or “whistle blower” statutes;
and/or contract, tort, defamation, slander, wrongful termination or any other
state or federal regulatory, statutory or common law. Further, I expressly
represent that no promise or agreement which is not expressed in the Agreement
or this Waiver and Release has been made to me in executing this Waiver and
Release, and that I am relying on my own judgment in executing this Waiver and
Release, and that I am not relying on any statement or representation of any
member of the Corporate Group or any of their agents. I agree that this Waiver
and Release is valid, fair, adequate and reasonable, is with my full knowledge
and consent, was not procured through fraud, duress or mistake and has not had
the effect of misleading, misinforming or failing to inform me. I acknowledge
and agree that the Company will withhold any taxes required by law from the
amount payable to me under the Agreement and that such amount shall be reduced
by any monies owed by me to the Company.

A-1



--------------------------------------------------------------------------------



 



          This Waiver and Release includes a release of claims of discrimination
or retaliation on the basis of workers’ compensation status, but does not
include workers’ compensation claims. Excluded from this Waiver and Release are
any claims which by law cannot be waived in a private agreement between an
employer and employee, including but not limited to claims under the Fair Labor
Standards Act and the right to file a charge with or participate in an
investigation conducted by the Equal Employment Opportunity Commission (“EEOC”)
or any state or local fair employment practices agency. I waive, however, the
right to any monetary recovery or other relief should the EEOC or any other
agency pursue a claim on my behalf.
          Notwithstanding the foregoing, I do not release and expressly retain
(a) all rights to indemnity, contribution, advancement of expenses and a
defense, and directors and officers and other liability coverage that I may have
under any statute, the bylaws of the Company or by other agreement; and (b) the
right to any unpaid reasonable business expenses and any accrued benefits
payable under any Company welfare plan, tax-qualified plan or other Benefit
Plans. For the avoidance of doubt, the term “Benefit Plans” includes any
outstanding equity awards under an equity incentive plan, any deferred
compensation plan, the Company’s Employee Stock Purchase Plan and the Company’s
401(k) plan and the Severance Payment under the Agreement is not eligible
compensation for purposes of the Company’s 401(k) plan (and thus is not eligible
for a matching contribution thereunder).
          Should any of the provisions set forth in this Waiver and Release be
determined to be invalid by a court, agency or other tribunal of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of other provisions of this Waiver and Release.
          I understand that for a period of seven calendar days following my
signing this Waiver and Release (the “Waiver Revocation Period”), I may revoke
my acceptance of the offer by delivering a written statement to the Company by
hand or by registered mail, addressed to the address for the Company specified
in the Agreement, in which case the Waiver and Release will not become
effective. In the event I revoke my acceptance of this offer, the Company shall
have no obligation to provide me the consideration offered under the Agreement
to which I would not otherwise have been entitled. I understand that failure to
revoke my acceptance of the offer within the Waiver Revocation Period will
result in this Waiver and Release being permanent and irrevocable.
          I acknowledge that I have read this Waiver and Release, have had an
opportunity to ask questions, have it explained to me and had the opportunity to
seek independent legal advice with respect to the matters addressed in this
Waiver and Release and that I understand that this Waiver and Release will have
the effect of knowingly and voluntarily waiving any action I might pursue,
including breach of contract, personal injury, retaliation, discrimination on
the basis of race, age, sex, national origin or disability and any other claims
arising prior to the date of this Waiver and Release, except for those claims
specifically not released by me herein.
[Execution Page Follows]

A-2



--------------------------------------------------------------------------------



 



          By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions or events of the Company or any other member of the Corporate
Group which occur after the date of execution of this Waiver and Release.
AGREED TO AND ACCEPTED this
______ day of _______________, 201__
                                                            

A-3